Per Curiam:
There is nothing in the charge to the jury of which the plaintiff in error has any right to complain. The terms of the written lease were very clear, and there was no discrepancy between the written and the printed part. The lessees were to commence operations within thirty days, or thereafter pay one dollar a day until work was commenced. Allowing full effect to all the parol evidence, there was nothing to contradict or vary the writing. It is all the same thing in different words. The lessees cannot pretend that they could hold on to the lease indefinitely without paying anything, and the idea propounded that the failure to pay a dollar the first day after the thirty days expired, ipso facto, forfeited the lease cannot be entertained for a moment. It was, at least, the part of the lessees to put an end to it by a surrender, or an offer to surrender it.
Judgment affirmed.